Appeal by the defendant from a judgment of the County Court, Westchester County (Hubert, J.), rendered March 25, 2010, convicting him of obstructing governmental administration in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the County Court erred in failing to marshal the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Wilson, 210 AD2d 363, 364 [1994]; People v Filardi, 203 AD2d 301, 301 [1994]). In any event, the contention is without merit. Since the trial was not unduly long'and did not involve complex factual and legal issues, the County Court did not err in failing to marshal the evidence (see CPL 300.10 [2]; People v Saunders, 64 NY2d 665, 667 [1984]; People v Benavides, 16 AD3d 593, 594 [2005]; People v Bowser, 287 AD2d 647 [2001]; People v Wilson, 210 AD2d at 364). Dillon, J.E, Florio, Balkin and Eng, JJ., concur.